ORDER

PER CURIAM.
Casualty Insurance Company (“Casualty”) brought a claim against Zip Mail Services, Inc. (“Zip Mail”) for determination of the amount of workers’ compensation insurance premiums owed. Zip Mail brought a counterclaim. The jury entered a verdict in favor of Zip Mail on both claims. Zip Mail now appeals from the trial court’s grant of judgment notwithstanding the verdict on Zip Mail’s counterclaim. Casualty cross-appeals from the judgment entered in favor of Zip Mail on Casualty’s claim.
We have reviewed the briefs of the parties, the legal file and record on appeal and no error of law exists. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).